  Case 15-05721         Doc 45     Filed 02/05/19 Entered 02/05/19 11:37:34              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-05721
         MELISSA PEARL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/20/2015.

         2) The plan was confirmed on 06/15/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/29/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,350.00.

         10) Amount of unsecured claims discharged without payment: $187,037.83.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-05721        Doc 45        Filed 02/05/19 Entered 02/05/19 11:37:34                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $15,696.26
       Less amount refunded to debtor                             $344.92

NET RECEIPTS:                                                                                    $15,351.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $666.95
    Other                                                                     $35.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,701.95

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN CREDIT ACCEPTANCE        Unsecured      2,080.00            NA              NA            0.00       0.00
AMERICAN CREDIT ACCEPTANCE        Secured        5,875.00       7,435.55        7,435.55      7,435.55     860.59
AT&T SERVICES INC                 Unsecured          72.00        526.01          526.01          52.60       0.00
CAPITAL ONE AUTO FINANCE          Unsecured     15,650.00            NA              NA            0.00       0.00
CHRYSLER FINANCIAL CO LLC         Unsecured     15,300.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         455.01        715.01          715.01          71.50       0.00
Comcast                           Unsecured         164.00           NA              NA            0.00       0.00
CREDENCE                          Unsecured         526.00           NA              NA            0.00       0.00
EASTERN ACCT SYS INC              Unsecured         445.00           NA              NA            0.00       0.00
HARRIS & HARRIS                   Unsecured         217.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured          90.00        162.02          162.02          16.20       0.00
ILLINOIS COLLECTION SVC           Unsecured      1,732.00            NA              NA            0.00       0.00
KEYNOTE CONSULTING                Unsecured      2,595.00       2,595.00        2,595.00        259.50        0.00
KEYNOTE CONSULTING                Unsecured      2,595.00       2,595.00        2,595.00           0.00       0.00
MEDICAL BUSINESS BUREAU           Unsecured         165.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      1,855.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      2,323.00            NA              NA            0.00       0.00
NCC Business Services, Inc.       Unsecured         576.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured            NA         216.72          216.72          21.67       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured            NA            NA              NA            0.00       0.00
SLM FINANCIAL CORP                Unsecured           0.00           NA              NA            0.00       0.00
TD AUTO FINANCE LLC               Unsecured     15,934.00     16,319.09        16,319.09      1,631.91        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         588.00        588.10          588.10          58.81       0.00
TORRES CREDIT SVC                 Unsecured         330.00           NA              NA            0.00       0.00
TRIBUTE                           Unsecured           0.00           NA              NA            0.00       0.00
TURNER ACCEPTANCE CORP            Unsecured      2,385.00       2,410.60        2,410.60        241.06        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,929.00     65,914.53        65,914.53           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      8,504.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      8,233.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-05721          Doc 45     Filed 02/05/19 Entered 02/05/19 11:37:34                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim        Claim         Principal        Int.
Name                                Class    Scheduled        Asserted     Allowed          Paid           Paid
US DEPT OF ED/NAVIENT            Unsecured      6,699.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      5,996.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      5,996.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      5,007.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      4,726.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      3,923.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      3,829.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      2,509.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured         564.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00             $0.00                    $0.00
      Mortgage Arrearage                                        $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                               $7,435.55         $7,435.55                  $860.59
      All Other Secured                                         $0.00             $0.00                    $0.00
TOTAL SECURED:                                              $7,435.55         $7,435.55                  $860.59

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00                $0.00
       All Other Priority                                       $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $92,042.08            $2,353.25                    $0.00


Disbursements:

       Expenses of Administration                               $4,701.95
       Disbursements to Creditors                              $10,649.39

TOTAL DISBURSEMENTS :                                                                           $15,351.34




UST Form 101-13-FR-S (09/01/2009)
  Case 15-05721         Doc 45      Filed 02/05/19 Entered 02/05/19 11:37:34                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
